DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on September 30, 2022, claims 1, 2, 4, 6, 7, and 9-20 were amended, claim 21 was added, and claims 5 and 8 were cancelled.
Claims 1-4, 6-7, and 9-21 are currently pending and under examination, of which claims 1 and 11 are independent claims. 

Response to Amendment
Applicant’s amendment to the title has overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) previously set forth.

Response to Arguments
With respect to the 35 USC 101 rejection, on pages 11-12 of the Amendment, it is argued that claim 2 does not recite an abstract idea because “a machine learning model” is used to perform the analyze function and the claim is similar to that of example 38 of the October 2019 Patent Eligibility Guidance.  The Office respectfully disagrees.
“Using a machine learning model” to perform the analyze function, albeit being software, is simply implementing the additional limitation using software, such as a machine learning model, as a tool to perform the limitation, which cannot integrate the judicial exception into a practical application.  In addition, example 38 was directed to a digital computer simulation in which “initializing a model…; generating a normally distributed first random value for each circuit...; and simulating a first digital representation …” were claimed.  In example 38, there was no recitation that was considered including “analyze the quality data to determine whether quality of the three-dimensional object is acceptable using a machine learning model”, emphasis added, as recited in claim 2.  Therefore, example 38 does not apply to the instant claim.  The arguments are not deemed persuasive.
On pages 12-14, the Amendment generally refers to MPEP 2106.04(a)(1) emphasizing how training a neural network is the same as the features of claim 2, which would overcome the non-statutory rejection of this claim.  The Office respectfully disagrees.  Considering claim 2 as a whole and including the recitations of base claim 1, there is no training of a neural network being performed.  Rather, recoding of codes, acquiring of sensor data, combination of codes, outputting quality information, and analyzing the quality data are being recited in a combination of claim 1 and claim 2.  Thus, considering the features of claim 2 as a whole, as properly analyzed and evidenced in the Non-Final Office Action dated July 1, 2022, there is no training of a neural network being performed.  As further explained in detail below, the additional limitations of the combination of claims 1 and 2 are not sufficient to integrate the judicial exception into a practical application and do not amount to significantly more.  As a result, the rejection is maintained.
On pages 14-16, the Amendment refers to various sections of MPEP 2106.04(d); however, such portions of the MPEP were considered in the detailed analysis provided in the Non-Final Office Action.  The Amendment generally concludes that the Office did not address with particularity Step 2A, prong two, but does not provide evidentiary support to do so.  The Office specifically addressed Step 2A, prong two, in the analysis of claim 2, including the recitations of base claim 1.  Contrary to the contentions made in the Amendment, the Office properly considered the claims as a whole when Step 2A, prong two analysis was provided.  As further provided herein below, claim 2 as amended does not meet Step 2A, prong two.  In addition, the Amendment refers to various portions of the published application to demonstrate that claim 2 integrates the judicial exception into a practical application.  However, only the actual recitations included in claims 1 and 2 can be considered.  The description provided in the Specification cannot be incorporated into the claim.  As a result, the rejection is maintained.
With respect to Step 2B, page 17 of the Amendment submits “Accordingly, the elements of claim 2, if considered in combination and as whole, provide for uses of the quality information from the three-dimensional fabrication apparatus to analyze a quality of the data, and provides an improvement to the fabrication process, which integrates the aforementioned alleged judicial exceptions into a practical application. As discussed above, these elements recite a technological improvement to conventional three dimensional fabrication technology, and therefore are “significantly more” than the alleged judicial exception (as discussed in Step 2A Prong Two per MPEP 2106.05(a)). Furthermore, Applicants submit the instant claims are patent eligible under the Step 2B analysis because claim 2 of the instant application recites additional elements (or combination of elements) other than “what is well-understood, routine and conventional in the field.” When the additional elements of a claim are more than what is well-understood, routine and conventional in the field, the step 2B analysis favors eligibility. MPEP 2106.05(d).”  However, concluding that claim 2 includes “additional limitations” that amount to significantly more alone without first identifying what does additional limitations are and second explaining how does the additional limitations amount to significantly more is not sufficient to overcome the rejection.  The Office provided evidentiary support, as required by the Berkheimer memorandum, demonstrating that each and every additional limitation recited in claims 1 and 2 are not sufficient to amount to significantly more.  As a result, the rejection is maintained.
Referring claim 12 discussed on pages 18-22, it is argued that the amended recitation “transform the image into a processed image isolating a setting item and a set value displayed on the peripheral device” does not entail an abstract idea, integrates the judicial exception of monitoring into a practical application, and amounts to significantly more.  However, because the recitations of base claim 11, from which claim 12 depends, have been substantively amended, the analysis now claim 11 and claim 12, as amended, are now addressed as set forth below.  
Applicant’s arguments with respect to the 35 USC 102 and 35 USC 103 rejections of the claims 1-4, 6-7, and 9-21 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 4, line 6, replace “preforming” with “performing”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-7, and 9-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1, as amended, recites, “combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code”.   Independent claim 11, as amended, recites, “combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code”.   However, it is unclear how it is possible to combine the codes and the sensor data to then form quality data.  How is it possible to make a combination of code, for example, G-code (as defined in paragraph [0046] of the specification, as published, with sensor data?  Recognizing that the Amendment does not offer support for the amendment to claims 1 and 11, upon review of the specification, paragraph [0087], as published, describes “The quality data includes sensor data acquired by the sensor-data acquisition unit 217 and a control code used in the process of fabricating a three-dimensional object, which is performed in accordance with each instruction of input control code. The measurement values obtained at one or more time points in the sensor data and the control code or one or more instructions constituting the control code are associated with each other based on time information such as time stamp.”  For purposes of examination, for independent claims 1 and 11, the “combine” function will be construed as described in paragraph [0087].  
Clarification through claim amendment is respectfully requested.  
In view of their dependencies to a rejected base claim, claims 2-4, 6-7, 9-10, and 12-21 are also rejected.

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, as amended, recites, “preforming a more detailed analysis”.   It appears that “preforming” was meant to be “performing”.  However, the term “a more detailed analysis” is ambiguous and unclear.  It is deemed indefinite because it is difficult to appreciate the meets and bounds of a more detailed analysis.  How is a more detailed analysis being performed?  The Office respectfully requests that the claim be clarified.
Clarification through claim amendment is respectfully requested.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12, as amended, recites “a monitoring apparatus configured to acquire an image of a peripheral device, transform the image into a processed image isolating peripheral information displayed on the peripheral device, and monitor the peripheral information, the peripheral information including a setting item and a set value”.  However, paragraphs [0159]-[0239] does not describe that an image of a peripheral device is being acquired.   Rather, an image displayed of the peripheral device is what is being monitored and displayed.  Further, the amended recitation, “transform the image into a processed image isolating peripheral information” (emphasis added) is not described in the specification.  There is no isolation of information being described.
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Clarification through claim amendment is respectfully requested.  
In view of their dependencies to a rejected base claim, claims 13-19 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, as substantively amended, recites, “...combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Paragraphs [0087], [0091], [0105], and [0107] of the Specification describes the combine function performed.  As described, the combine function could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually and mentally combine code information and sensor data read to determine quality data or quality information.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.  Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 11 recites the additional features of, “a three-dimensional fabrication apparatus configured to perform a three-dimensional fabrication in accordance with input data, the three-dimensional fabrication apparatus including: first circuitry configured to record codes used for a three-dimensional fabrication, acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and… second circuitry configured to output quality information for a three-dimensional object fabricated during the three-dimensional fabrication based on the quality data”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by a first circuitry, and a second circuitry, these apparatus and circuitry implementation of a mental process are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the additional limitations in a first circuitry, and a second circuitry as tools to perform the limitations cannot integrate the judicial exception into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception of combining the codes and the sensor data to form quality data into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
The recording, acquiring, and outputting quality information limitations are insignificant extra-solution activities under MPEP 2106.05(g).  
The recording and the acquiring limitations are a pre-solution step of necessary gathering data for use in the claimed system. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The outputting limitation, in turn, is a post-solution activity, without imposing a meaningful limit other than outputting information.  As described in paragraph [0097] of the published Specification, describes the outputting of the quality information to be simply displayed.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by a first circuitry, and a second circuitry, these apparatus and circuitry implementation of a mental process are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the additional limitations in a first circuitry, and a second circuitry as tools to perform the limitations do not amount to significantly more .  Even when viewed in combination, these additional elements do not amount the recited judicial exception of combining the codes and the sensor data to form quality data to be significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In accord with MPEP 2106.05(d)(II), some examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) include the recording limitation. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The acquiring of sensor data is a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2020/0247061 A1 to Putman et al. describes in Paragraph [0057] “As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.” And in Paragraph [0058], Putman describes (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”  US Patent Publication No. 2022/0097307 A1 to Erickson et al. describes in Paragraph [0035] “provide data gathering on part usage”.  US Patent Publication No. 2017/0359315 A1 to Zhang describes in the Abstract “An information processing apparatus according to an embodiment includes a processing circuit configured for: acquiring information of 3D printing devices which are competent to a 3D print task”.  
The output of quality information for a three-dimensional object is a function recognized as well-understood, routine, and conventional.  For instance, Putman describes in Paragraph [0064] “…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”  US Patent Publication No. 2020/0242496 A1 to Salasoo et al. describes in Paragraph [0017] “The method further includes applying a first algorithm to at least the received sensor data to generate a quality score.”  US Patent Publication No. 2021/00263332 A1 to Inoue describes in Paragraph [0084] “In a case where determination is made that the object satisfies the predetermined quality condition, the evaluation unit 11d of the HC 11 generates quality certification data, and the communication device of the HC 11 transmits the generated quality certification data to the additive manufacturing device E1.sub.1 through the communication network 20.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claim 2 recites, “...the second circuitry is further configured to analyze the predetermined information to determine whether quality of the three-dimensional object is acceptable, and wherein the quality information includes a result of the determination by the second circuitry…”.  Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Paragraphs [0049] and [0084] of the Specification describes the analysis function performed by the second circuitry.  As described, the analyzing function could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually analyze information to determine whether the quality of the 3D object is acceptable or not.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.  Although the claim nominally requires the limitations to be performed by a second circuitry, this circuitry implementation of a mental process is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Accordingly, the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.
Regarding claims 3-4, these claims are directed to further defining the abstract idea as recited in claim 2.  Therefore, claims 3-4 are directed to a judicial exception that are not integrated into a practical application. There are no additional limitations in the claim to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limitation on the judicial exception.  The claim is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3-4 are not patent eligible.
Regarding claims 6-7 and 21, these claims are directed to further defining the abstract idea as recited in claim 1.  Therefore, claims 6-7 and 21 are directed to a judicial exception that are not integrated into a practical application. There are no additional limitations in the claim to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limitation on the judicial exception.  The claim is not more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6-7 and 21 are not patent eligible.
Regarding claims 9-10, under their broadest reasonable interpretation, the limitations of claims 9-10 generally refer to data outputting functions.  However, these recitations do not add more than insignificant extra-solution activities and do not provide significantly more than the abstract idea as explained in claim 1.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9-10 are not patent eligible.
Claim 11, as substantively amended, recites, “...combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Paragraphs [0087], [0091], [0105], and [0107] of the Specification describes the combine function performed.  As described, the combine function could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually and mentally combine code information and sensor data read to determine quality data or quality information.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.  Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 11 recites the additional features of, “a three-dimensional fabrication apparatus configured to perform a three-dimensional fabrication in accordance with input data, the three-dimensional fabrication apparatus including: first circuitry configured to record codes used for a three-dimensional fabrication, acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and… second circuitry configured to output quality information for a three-dimensional object fabricated during the three-dimensional fabrication based on the quality data”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by a three-dimensional fabrication apparatus, a first circuitry, and a second circuitry, these apparatus and circuitry implementation of a mental process are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the additional limitations in three-dimensional apparatus, a first circuitry, and a second circuitry as tools to perform the limitations cannot integrate the judicial exception into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception of combining the codes and the sensor data to form quality data into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
The recording, acquiring, and outputting quality information limitations are insignificant extra-solution activities under MPEP 2106.05(g).  
The recording and the acquiring limitations are a pre-solution step of necessary gathering data for use in the claimed system. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The outputting limitation, in turn, is a post-solution activity, without imposing a meaningful limit other than outputting information.  As described in paragraph [0097] of the published Specification, describes the outputting of the quality information to be simply displayed.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by a three-dimensional fabrication apparatus, a first circuitry, and a second circuitry, these apparatus and circuitry implementation of a mental process are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the additional limitations in three-dimensional apparatus, a first circuitry, and a second circuitry as tools to perform the limitations do not amount to significantly more .  Even when viewed in combination, these additional elements do not amount the recited judicial exception of combining the codes and the sensor data to form quality data to be significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In accord with MPEP 2106.05(d)(II), some examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) include the recording limitation. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The acquiring of sensor data is a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2020/0247061 A1 to Putman et al. describes in Paragraph [0057] “As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.” And in Paragraph [0058], Putman describes (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”  US Patent Publication No. 2022/0097307 A1 to Erickson et al. describes in Paragraph [0035] “provide data gathering on part usage”.  US Patent Publication No. 2017/0359315 A1 to Zhang describes in the Abstract “An information processing apparatus according to an embodiment includes a processing circuit configured for: acquiring information of 3D printing devices which are competent to a 3D print task”.  
The output of quality information for a three-dimensional object is a function recognized as well-understood, routine, and conventional.  For instance, Putman describes in Paragraph [0064] “…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”  US Patent Publication No. 2020/0242496 A1 to Salasoo et al. describes in Paragraph [0017] “The method further includes applying a first algorithm to at least the received sensor data to generate a quality score.”  US Patent Publication No. 2021/00263332 A1 to Inoue describes in Paragraph [0084] “In a case where determination is made that the object satisfies the predetermined quality condition, the evaluation unit 11d of the HC 11 generates quality certification data, and the communication device of the HC 11 transmits the generated quality certification data to the additive manufacturing device E1.sub.1 through the communication network 20.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 12, this claim recites, in part, “...a monitoring apparatus configured to … monitor the peripheral information, the peripheral information including a setting item and a set value”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of a generic electronic device or generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0049] and [0084] describing the monitoring function.  As described, a person could visually monitor an image being displayed.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.  Although the claim nominally requires the limitations to be performed by a monitoring apparatus, this monitoring apparatus implementation of a mental process is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  
Accordingly, the claim recites an abstract idea.
Claim 12 further recites “acquire an image of a peripheral device, transform the image into a processed image isolating peripheral information displayed on the peripheral device”.  However, as explained above in the analysis of claim 11, the acquiring function is not sufficient to integrate the practical application identified in claim 11 of combining the codes and the sensor data to form quality data nor the monitoring of peripheral information.  In addition, the acquiring function does not amount to significantly more.  With regards to the transform function, such function does not integrate the judicial exception into a practical application and does not amount to significantly more.  There is no association of this transform function to the identified judicial exception of claim 11 providing the combine of the codes and the sensor data to form quality data.  In addition, this transform function does not link the monitoring of the peripheral information into a practical application and does not amount to significantly more.
Therefore, the claim is not patent eligible.
Regarding claims 13-15, under their broadest reasonable interpretation, the limitations of claims 13-15 generally refer to data gathering functions of acquiring, extracting, and storing.  However, these recitations do not add more than insignificant extra-solution activities and do not provide significantly more than the abstract idea as explained in claims 11 and 12.  Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 13-15 are not patent eligible.
Regarding claims 16 and 17, as amended, these claims are directed to abstract ideas that can be performed through observation, evaluation, and judgement. There are no additional limitations in the claims to apply, rely on, or use the judicial exceptions in a manner that would impose a meaningful limitation on the judicial exception.  The claims are not more than a drafting effort designed to monopolize the exceptions.  Accordingly, the claims are directed to an abstract idea.  
Regarding claims 18-20, claim 18 recites “based on a result of the comparing, flag each input data for at least one of setting information and state information whose item has the value out of a corresponding permissible range of the permissible ranges, as being a possible quality defect”, claim 19 recites “the management circuitry is further configured to compare the value for the item of the at least one of setting information and state information concerned, with the permissible range”, and claim 20 recites “one or more monitoring apparatuses each including monitoring circuitry configured to monitor the one or more peripheral devices”.  These claims are directed to abstract ideas that can be performed through observation, evaluation, and judgement. The claims are not more than a drafting effort designed to monopolize the exceptions.  Accordingly, the claims are directed to an abstract idea.  
Claim 18 further recites “store a permissible range for each item of at least one of the setting information and the state information; compare a value of each item of at least one of the setting information and the state information with a corresponding permissible range of the permissible ranges”, which does not integrate the judicial exceptions into a practical application.  In addition, the courts have found that storing information in a device, such as a memory or circuitry is not sufficient to amount to significantly more. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claim 19 does not integrate the judicial exceptions into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that claim 19 is not more than a drafting effort designed to monopolize the exception.  
Claim 20 further recites “a management apparatus configured to receive the quality information output from the three-dimensional fabrication apparatus; … wherein the monitoring circuitry is further configured to acquire information from the one or more peripheral devices and manage the acquired information together with the input data”.  Under their broadest reasonable interpretation, the limitations of claim 20 generally refer to data gathering functions of receiving and acquiring.  However, these recitations do not add more than insignificant extra-solution activities and do not provide significantly more than the abstract idea as explained with respect to claims 11 and 12.  
In view of the foregoing, claims 18-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Putman et al. (US Patent Publication No. 2020/0247061 A1) (“Putman”), in view of Mark (US Patent Publication No. 2020/0371509 A1) (“Mark”). 
Regarding independent claim 1, Putman teaches:
A data output apparatus comprising: Putman: Paragraph [0022] (“FIG. 1 illustrates an example additive manufacturing system 100 that can implement AIFC according to some embodiments of the disclosed subject matter. At a high level, the basic components of additive manufacture system 100, according to some embodiments, include numerical control code generator 110, additive manufacturing printer 115, image generator 170, and image analyzer 180.”) [The additive manufacturing system reads on “a data output apparatus”.]
first circuitry configured to record codes used for a three-dimensional fabrication; and Putman: Paragraph [0057] (“As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.”) Putman: Paragraph [0058] (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”) [The image generator reads on “first circuitry”.  The capturing of the images of the printed layers of an object including the information regarding anomalies reads on “record codes”.]
…
second circuitry configured to output quality information for a three-dimensional object fabricated during the three-dimensional fabrication based on the quality data. Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”) Putman: Paragraph [0067] (“In some embodiments, image analyzer 180 can be further configured to determine and record a correlation between a detected anomaly and one or more print parameters.”)  [The image analyzer reads on “second circuitry”.  The image analyzer recognizing and identifying one or more anomalies from the processing of the capture images generated by the image generator reads on “output quality information”.]
Putman does not expressly teach “acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code”.  However, Mark describes techniques for manufacturing optimization using a multi-tenant machine learning platform. Mark teaches:
…acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and Mark: Paragraph [0002] (“Specifically, the operator may supply a program (e.g., using G-code) that instructs the machine how to make the part.”) Mark: Paragraph [0043] (“In an embodiment, a manufacturing device 202 (which may correspond to a manufacturing device 106 of FIG. 1) includes one or more sensors 204… to obtain data relating to …an accelerometer, … a current sensor, … a thermometer, a flow sensor, and/or another kind of sensor or combination thereof. A sensor 204 may be configured to obtain sensor data before, during, and/or after a manufacturing process.”) Mark: Paragraph [0044]
(“In an embodiment, a machine learning spoke system 206 (referred to hereinafter as a “spoke system”) refers to hardware and/or software configured to perform tenant-specific machine learning as described herein. As illustrated in FIG. 2, one or more components of the spoke system 206 may be part of the manufacturing device 202. For example, the manufacturing device 202 may store computer-readable instructions that, when executed by one or more processors of the manufacturing device 202, cause operations of the spoke system 206.”) Mark: Paragraph [0045] (“In an embodiment, the spoke system 206 is configured to store training data 208. Training data 208 includes data used by a tenant-specific machine learning engine 210 to train a tenant-specific machine learning model 212. The training data 208 may include sensor data obtained by a sensor 204 and/or other kinds of data obtained from other sources. The training data 208 may include metadata collected from manufactured parts, such as from printed 3D parts. In general, the training data 208 may include data relating to: file parameters (e.g., designed geometry and/or machine settings); post-manufactured part geometry; tooling paths (e.g., directions, velocities, and/or temperatures); input material(s); processing tool(s); processing steps; post-processing part geometry; ambient conditions (e.g., temperature, humidity, elevation, and/or air flow); and/or other kinds of data. Training data 208 may relate to any kind of characteristic, including but not limited to quality, shape, dimensions, etc., from start to finish of a manufacturing process. As additional examples, training data 208 may include part geometry measured during manufacture, the condition or state of a printer or other manufacturing device (e.g., how many print hours, when a consumable was replaced, etc.), sensor data collected during part manufacture … and/or data gathered from measurements of fiducials for calibration before and/or during the manufacturing process and printer health monitoring (e.g., pre-print bed scans and bead scans).”) [The sensor data including velocities and temperatures and including a current sensor acquired during the particular manufacturing process of a particular part based on the file parameters, the tooling paths, and processing steps based on the program (G-code) instructing the machine how to manufacture the part reads on “acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed”.]
combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code; Mark: Paragraphs [0002], and [0043]-[0045] [As described above.] Mark: Paragraph [0057] (“In an embodiment, the baseline state includes a neural network with a baseline network topology and baseline edge weights. The tenant-specific engine 210 trains its respective copy of the tenant-specific model 212, using the training data 208, thus modifying the weights in the neural network. Specifically, the tenant-specific engine 210 modifies the weights to optimize for one or more manufacturing-related criteria, expressed as a function.”) [The training data based on sensor data and the file parameters, the tooling paths, and processing steps based on the program (G-code) reads on “combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Putman and Mark before them, to acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code; because the references are in the same field of endeavor as the claimed invention and they are focused on improving 3D printing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve and optimize manufacturing of a 3D part by training a manufacturing machine considering sensor and process or code information. Mark Paragraphs [0011] and [0043]-[0045]. 
Regarding claim 2, this claim incorporates the rejection of claim 1. Putman further teaches:
The data output apparatus according to claim 1, 
wherein the second circuitry is further configured to analyze the quality data to determine whether quality of the three-dimensional object is acceptable using a machine learning model, and Putman: Paragraph [0035] (“As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.”) Putman: Paragraph [0058] (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”) Putman: Paragraph [0063] (“In some embodiments, topographical images and/or other suitable images generated by image generator 170 can provide information such as anomaly rate and distribution, anomaly type, deposited filament at various points along a print path, etc.”) Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer.”) Putman: Paragraph [0021] (“As disclosed herein, in some embodiments, artificial intelligence can be used to learn from and improve upon additive manufacturing as described herein and to output feedback, information, data, and/or instruction (“AIFC”). The artificial intelligence algorithms can include one or more of the following, alone or in combination: machine learning, ...”) [The image analyzer reads on “the second circuitry”. The image analyzer determining whether one or more anomalies from the processing of the capture images from the information reads on “analyze the quality data to determine whether quality of the three-dimensional object is acceptable”.]
wherein the quality information includes a result of the determination by the second circuitry. Putman: Paragraphs [0035], [0058], and [0063] [As described above.][The recognizing of the one or more anomalies based on the recognizing and identifying reads on “a result of the determination”.]
Regarding claim 3, this claim incorporates the rejection of claim 2. Putman further teaches:
The data output apparatus according to claim 2, 
wherein the determination whether quality of the three-dimensional object is acceptable includes an assessment of quality of one of: an entirety of the three-dimensional object; one or more portions of the three-dimensional object; and a combination of the entirety of the three-dimensional object and one or more portions of the three-dimensional object. Putman: Paragraph [0058] [As described in claim 2.] [The volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object to recognize and identify one or more anomalies read on “an entirety of the three-dimensional object; one or more portions of the three-dimensional object; and a combination of the entirety of the three-dimensional object and one or more portions of the three-dimensional object”.]
Regarding claim 4, this claim incorporates the rejection of claim 2. Putman further teaches:
The data output apparatus according to claim 2, 
wherein the first circuitry is further configured to perform an error determination based on the quality data in a first cycle, Putman: Paragraph [0057] (“As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.”) Putman: Paragraph [0058] (“The generated topographical images can provide … information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”) Putman: Paragraph [0063] (“In some embodiments, topographical images and/or other suitable images generated by image generator 170 can provide information such as anomaly rate and distribution, anomaly type, deposited filament at various points along a print path, etc.”) [The image generator providing information regarding anomalies from the topographical images at one of the layers reads on “the first circuitry is further configured to perform an error determination based on the quality data in a first cycle”.]
wherein the analysis by the second circuitry involves a use of the quality information obtained for a second cycle, the second cycle being longer than the first cycle, and preforming a more detailed analysis than the error determination by the first circuitry. Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”) Putman: Paragraph [0067] (“In some embodiments, image analyzer 180 can be further configured to determine and record a correlation between a detected anomaly and one or more print parameters.”) [An amount of time that the image analyzer takes to recognize and identify one or more anomalies from the processing of the capture images generated by the image generator reads on “the analysis by the second circuitry involves a use of the quality information obtained for a second cycle”. The image analyzer recognizing and identifying one or more anomalies, and the determining and recording a correlation between a detected anomaly and one or more print parameters reads on “a more detailed analysis than the error determination by the first circuitry”.]
Regarding claim 6, this claim incorporates the rejection of claim 1. Putman further teaches:
The data output apparatus according to claim 1, wherein the sensor data includes at least one selected from the group consisting of error information based on the sensor data, setting information for the three-dimensional fabrication, status information during the three-dimensional fabrication, image information of an object being fabricated during the three-dimensional fabrication, and 3D measurement data of the three-dimensional object being fabricated during the three-dimensional fabrication. Putman: Paragraphs [0058] and [0064] [As described in claim 5.] [The perimeter dimensions, the production design, the topographical information, and the perimeter dimensions read on “error information based on the sensor data, setting information for the three-dimensional fabrication, … image information of an object being fabricated during the three-dimensional fabrication”. The volumetric information related to completed layers of a printed object and/or partially printed object reads on “status information during the three-dimensional fabrication”.]
Regarding claim 7, this claim incorporates the rejection of claim 1. Putman further teaches:
The data output apparatus according to claim 1, wherein the sensor data includes a measurement value of at least one selected from the group consisting of current of one or more motors of a three-dimensional fabrication apparatus, a speed of the one or more motors, and temperature of one or more areas in the three-dimensional fabrication apparatus. Putman: Paragraph [0034] (“In addition to the components shown in FIG. 1, additive manufacturing printer 115 can also include other components, for example, a temperature sensor, ...”) Putman: Paragraph [0038] (“In some embodiments, the numerical control code generator can also consider non-controllable variables (i.e., variables that are non-controllable without human intervention), for example, including, but not limited to… temperature…”) Putman: Paragraph [0067] (“For example, image analyzer 180 may discover the following example correlations: disruptions occur when a print head is at certain temperatures and not at others;…”) [The temperature sensor reading temperature in the additive manufacturing printer including the print head reads on “the sensor data includes a measurement value of at least one…temperature of one or more areas in the three-dimensional fabrication apparatus”.]
Regarding claim 9, this claim incorporates the rejection of claim 1. Putman further teaches:
The data output apparatus according to claim 1, wherein the second circuitry is configured to output the quality information with the quality data. Putman: Paragraphs [0064] and [0067] [As described in claim 1.] Putman: Paragraph [0068] (“In some embodiments, in response to detecting a correlation between a detected anomaly and one or more print patterns, image analyzer 180 can provide information, data, and/or instructions which alter the manner in which one or more layers of an object being printed or one or more objects to be printed in the future are printed. For example, in some embodiments, the image analyzer can communicate the discovered correlations and/or instructions for adaptively adjusting print parameter settings to numerical control code generator 110, control module 160 and/or to any other device.”) [The image analyzer recognizing and identifying one or more anomalies from the processing of the capture images generated by the image generator including the information or data reads on “output the quality information with the quality data”.]
Regarding claim 10, this claim incorporates the rejection of claim 1. Putman further teaches:
The data output apparatus according to claim 1, further comprising a communication device configured to transmit the quality information to an external device. Putman: Paragraph [0034] (“In addition to the components shown in FIG. 1, additive manufacturing printer 115 can also include other components, for example, a temperature sensor, a humidity sensor, an accelerometer for measuring acceleration and any unintended motion of print head 140 (such as a jolt, shudder etc.), and a display monitor for displaying images.”) Putman: Paragraph [0027] (“The captured images and/or video can be stored in memory and can be used to create three-dimensional topography images, and/or other suitable images, of the printed layer, as discussed herein in connection with image generator 170.”) [As also shown in FIGS. 4-5C, the image generator generating the images of the printed layers of the object displayed on the display reads on “a communication device” and the display reads on “an external device”.]
Regarding independent claim 11, Putman teaches:
A three-dimensional fabrication system comprising: Putman: Paragraph [0022] (“FIG. 1 illustrates an example additive manufacturing system 100 that can implement AIFC according to some embodiments of the disclosed subject matter. At a high level, the basic components of additive manufacture system 100, according to some embodiments, include numerical control code generator 110, additive manufacturing printer 115, image generator 170, and image analyzer 180.”)
a three-dimensional fabrication apparatus configured to perform a three-dimensional fabrication in accordance with input data, the three-dimensional fabrication apparatus including: Putman: Paragraph [0037] (“In addition to slicing a production design, numerical control code generator 110 can be further configured to generate numerical control code for each layer to be printed based on one or more: print parameters; AIFC from one or more prior printed layers of a printed object that is currently printing; AIFC from other printed objects (some of which may be incorporated into the production design); and print features of additive manufacturing printer 115.”) Putman: Paragraph [0039] (“FIG. 3 illustrates an example interface 300 for an operator to input print parameters into numerical control code generator 110 ...”) Putman: Paragraph [0041] (“As shown, interface 300 can include fields to control print quality parameters like layer height, shell thickness, and retraction.”) Putman: Paragraph [0045] (“Interface 300 can also include fields to control print speed settings for controlling print head speed and/or build plate speed.”) Putman: Paragraph [0046] (“Interface 300 can also include fields to control temperature settings for controlling print head temperature and/or build plate temperature.”) [The additive manufacturing printer 115 of FIG. 2 reads on “a three-dimensional fabrication apparatus”. The print quality parameters and/or speed and temperature settings read on “input data”.] 
first circuitry configured to record codes used for a three-dimensional fabrication, Putman: Paragraph [0057] (“As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.”) Putman: Paragraph [0058] (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”) [The image generator reads on “first circuitry”.  The capturing of the images of the printed layers of an object including the information regarding anomalies reads on “record codes”.]
…
second circuitry configured to output quality information for a three-dimensional object fabricated during the three-dimensional fabrication based on the quality data. Putman: Paragraph [0057] (“As show in FIG. 1, additive manufacturing system 100 can include image generator 170 that can process captured images and/or video of the printed layers of an object.”) Putman: Paragraph [0058] (“The generated topographical images can provide volumetric information related to completed layers of a printed object and/or partially printed object, overall dimensions of each layer of a printed object and/or partially printed object, features of each layer of a printed object and/or partially printed object, and information regarding anomalies (such as amount, distribution, anomaly type, etc.) found on one or more layers of a printed object and/or partially printed object.”) [The image generator reads on “second circuitry”.  The generated topographical images including features of each layer of a printed object and/or partially printed object, and information regarding anomalies reads on “output quality information”.]
Putman does not expressly teach “acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code”.  However, Mark describes techniques for manufacturing optimization using a multi-tenant machine learning platform. Mark teaches:
…acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and Mark: Paragraph [0002] (“Specifically, the operator may supply a program (e.g., using G-code) that instructs the machine how to make the part.”) Mark: Paragraph [0043] (“In an embodiment, a manufacturing device 202 (which may correspond to a manufacturing device 106 of FIG. 1) includes one or more sensors 204… to obtain data relating to …an accelerometer, … a current sensor, … a thermometer, a flow sensor, and/or another kind of sensor or combination thereof. A sensor 204 may be configured to obtain sensor data before, during, and/or after a manufacturing process.”) Mark: Paragraph [0044]
(“In an embodiment, a machine learning spoke system 206 (referred to hereinafter as a “spoke system”) refers to hardware and/or software configured to perform tenant-specific machine learning as described herein. As illustrated in FIG. 2, one or more components of the spoke system 206 may be part of the manufacturing device 202. For example, the manufacturing device 202 may store computer-readable instructions that, when executed by one or more processors of the manufacturing device 202, cause operations of the spoke system 206.”) Mark: Paragraph [0045] (“In an embodiment, the spoke system 206 is configured to store training data 208. Training data 208 includes data used by a tenant-specific machine learning engine 210 to train a tenant-specific machine learning model 212. The training data 208 may include sensor data obtained by a sensor 204 and/or other kinds of data obtained from other sources. The training data 208 may include metadata collected from manufactured parts, such as from printed 3D parts. In general, the training data 208 may include data relating to: file parameters (e.g., designed geometry and/or machine settings); post-manufactured part geometry; tooling paths (e.g., directions, velocities, and/or temperatures); input material(s); processing tool(s); processing steps; post-processing part geometry; ambient conditions (e.g., temperature, humidity, elevation, and/or air flow); and/or other kinds of data. Training data 208 may relate to any kind of characteristic, including but not limited to quality, shape, dimensions, etc., from start to finish of a manufacturing process. As additional examples, training data 208 may include part geometry measured during manufacture, the condition or state of a printer or other manufacturing device (e.g., how many print hours, when a consumable was replaced, etc.), sensor data collected during part manufacture … and/or data gathered from measurements of fiducials for calibration before and/or during the manufacturing process and printer health monitoring (e.g., pre-print bed scans and bead scans).”) [The sensor data including velocities and temperatures and including a current sensor acquired during the particular manufacturing process of a particular part based on the file parameters, the tooling paths, and processing steps based on the program (G-code) instructing the machine how to manufacture the part reads on “acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed”.]
combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code; Mark: Paragraphs [0002], and [0043]-[0045] [As described above.] Mark: Paragraph [0057] (“In an embodiment, the baseline state includes a neural network with a baseline network topology and baseline edge weights. The tenant-specific engine 210 trains its respective copy of the tenant-specific model 212, using the training data 208, thus modifying the weights in the neural network. Specifically, the tenant-specific engine 210 modifies the weights to optimize for one or more manufacturing-related criteria, expressed as a function.”) [The training data based on sensor data and the file parameters, the tooling paths, and processing steps based on the program (G-code) reads on “combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Putman and Mark before them, to acquire sensor data, the sensor data corresponding to a respective one of the codes, the sensor data being based on a property of a three-dimensional fabrication device configured to execute a respective one of the codes, the property being at least one of a temperature, an electric current, and a speed, and combine the codes, and the sensor data to form quality data, the quality data relating each code with the sensor data of the respective code; because the references are in the same field of endeavor as the claimed invention and they are focused on improving 3D printing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve and optimize manufacturing of a 3D part by training a manufacturing machine considering sensor and process or code information. Mark Paragraphs [0011] and [0043]-[0045]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Putman in view of Mark and further in view of Forster et al. (US Patent Publication No. 2016/0314617 A1) (“Forster”). 
Regarding claim 21, this claim incorporates the rejection of claim 1. Putman and Mark do not expressly teach the features of claim 21.  However, Forster describes a device and method of selecting an object for 3D printing. Forster teaches:
The data output apparatus according to claim 1, wherein the first circuity is further configured to acquire log data indicating state information used for three-dimensional fabrication and a time of the log data, and the quality data further includes the log data and the time of the log data. Forster: Paragraph [0219] (“In addition, due to the capacity and writing speed of RAM and/or hard drives on the platform, high-quality or medium quality datasets may be easy to record at the desired frequency of points in time (as noted above, typically equal to the frame rate of the videogame).”) Forster: Paragraph [0252] (“…a recorder, or the same recorder (or recording means) (again such as APU 20 in communication with RAM 22 or hard drive 37) adapted or configured to periodically record a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing.”) [The quality data logged at points in time reads on “quality data further includes the log data and the time of the log data” and the state at point in time recorded for 3D printing read on “log data indicating state information …and a time of the log data”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Putman, Mark, and Forster before them, for the first circuity to be further configured to acquire log data indicating state information used for three-dimensional fabrication and a time of the log data, and the quality data further includes the log data and the time of the log data because the references are in the same field of endeavor as the claimed invention and they are focused on improving 3D printing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve and optimize for the 3D printing system, based upon the retrieved predetermined set of values, to collate the required information needed to generate a high quality model as described herein of at least a predetermined character, and optionally of a scene, corresponding to a particular point in time during the user's gameplay. Forster Paragraph [0220]. 

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Putman in view of Mark and further in view of Edvinsson  (US Patent Publication No. 2020/0016826 A1) (“Edvinsson”). 
Regarding claim 12, this claim incorporates the rejection of claim 11. Putman and Mark do not expressly teach the features of claim 12.  However, Edvinsson describes a method for manufacturing one or more 3D products by additive manufacturing using a layer-by-layer technique and a 3D printing device. Edvinsson teaches:
The three-dimensional fabrication system according to claim 11, further comprising a monitoring apparatus configured to acquire an image of a peripheral device, transform the image into a processed image isolating peripheral information displayed on the peripheral device, and monitor the peripheral information, the peripheral information including a setting item and a set value. Edvinsson: Paragraph [0053] (“The device further comprises a control unit 19 operatively connected with a display unit 20. The display unit 20 may be remotely positioned with respect to the device and connected via wires or in a wireless manner e.g. via Wifi or via other communication protocols, or via a 3G, 4G or 5G network. The control unit 19 may include a computer provided with a program for converting one or more 3D models into signals, said signals being used for controlling different components of the device, such as the feeder 3, the depositing unit 5, the levelling unit 7 and the base plate 4.”) Edvinsson: Paragraph [0081] (“At step 100, a computer forming a control unit comprising a display unit for manufacturing one or more 3D …”) Edvinsson: Paragraph [0082] (“However, the operator realizes that it is unnecessary to manufacture the 3D products using the highest possible resolution. The operator further has the intention to evaluate different properties of the 3D products printed, such as tensional and torsional strength.”) Edvinsson: Paragraph [0086] At step 500, the data is converted to device readable data. The data formed by the above input and terms to the 3D models may be sent to the device control unit which translates the input data to readable data containing instructions for the device. The device is now ready for manufacturing the selected 3D products. Optionally, the data may be converted to device readable data before being forwarded to the device. A set of integers may be formed which are connected to the 3D models and their positions in the printing volume. The set of integers governs how the layer applying unit will form the material layers so that the resolution of the 3D products corresponds to the selected resolution defined by the integers selected. In general terms, the position of the 3D models may be automatically positioned such that a minimum amount of binding actions are required, i.e. a minimum amount of repetitions by the layer bonding unit is required. In general terms, the method may thus comprise that the control unit of the 3D printing device determines a set of integers which sets the thickness of each material layer to be formed.”) Edvinsson: Paragraph [0087] (“During manufacturing, the layer applying unit repeatedly applies material layers having a thickness of 0.01 mm across the available printing volume, i.e. the plane defined by the Y-X axes, while the layer bonding unit repeatedly applies binding agent in a pattern corresponding to the specific slice of the 3D models. However, instead of applying binding agent subsequently after each material layers has been applied, i.e. every cycle, the layer bonding unit initially applies binding agent every 5.sup.th cycle to print the hammer. Similarly when the screw driver is printed, the layer bonding unit applies binding agent every 3.sup.rd cycle and when the wrench is printed, the layer bonding unit applies binding agent every cycle.”) Edvinsson: Paragraph [0094] (“…the application of binding agent is controlled so that the correct amount of cycles of material layers are achieved for the specific 3D model.”) [The display unit reads on “a monitoring unit”, the depositing unit or the layer bonding unit reads on “peripheral device”.  The control unit providing data to the display unit displaying the layer bonding unit applying the binding agent in a pattern corresponding to the specific slice of the 3D models reads on “transform the image into a processed image isolating peripheral information displayed on the peripheral device”. The data of the binding agent for a particular cycle set by the operator reads on “the peripheral information including a setting item and a set value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Putman, Mark, and Edvinsson before them, to a monitoring apparatus configured to acquire an image of a peripheral device, transform the image into a processed image isolating peripheral information displayed on the peripheral device, and monitor the peripheral information, the peripheral information including a setting item and a set value because the references are in the same field of endeavor as the claimed invention and they are focused on improving 3D printing.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would permit an operator to control the resolution of one or more 3D products during manufacturing in which different types of binding agents may be used, capable of bonding together the powder, or particles, in the bulk material so that a desired strength of the 3D product can be achieved. Mark Paragraphs [0006] and [0111]. 
Regarding claim 13, this claim incorporates the rejection of claim 12. Putman and Mark do not expressly teach the features of claim 13.  However, Edvinsson teaches: 
The three-dimensional fabrication system according to claim 12, wherein the three-dimensional fabrication apparatus further includes management circuitry configured to acquire the peripheral information from the transformed image and manage the acquired peripheral information. Edvinsson: Paragraphs [0053], [0081], [0082], [0086], [0087], and [0094] [As described in claim 12.] [The control unit reads on “management circuitry”.]
The motivation to combine Putman, Mark, and Edvinsson as provided in claim 12 is incorporated herein.
Regarding claim 14, this claim incorporates the rejection of claim 13. Putman and Mark do not expressly teach the features of claim 13.  However, Edvinsson teaches: 
The three-dimensional fabrication system according to claim 13, wherein the management circuitry is further configured to acquire and manage peripheral information from one or more peripheral devices and record the acquired peripheral information from the one or more peripheral devices together with the input data. Edvinsson: Paragraphs [0053], [0081], [0082], [0086], [0087], and [0094] [As described in claim 12.] Edvinsson: Paragraph [0019] (“According to an aspect, step a) is set as a memorized value, e.g. in a control unit. The thickness of the reference layer may be stored and retrieved e.g. each time the device is started, e.g. during a startup phase or upon request by an operator.”) [The control unit determining and storing the control data for layering and binding reads on “record the acquired peripheral information from the one or more peripheral devices together with the input data”.]
The motivation to combine Putman, Mark, and Edvinsson as provided in claim 12 is incorporated herein.
Regarding claim 15, this claim incorporates the rejection of claim 14. Putman further teaches:
The three-dimensional fabrication system according to claim 14, wherein the management circuitry is further configured to: extract at least one of setting information and state information from the image acquired from the one or more peripheral devices; and Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”) [The actual features of the printed layer analyzed at the image analyzer from the topographical images from the image generator reads on “the management circuitry is further configured to: extract at least one of … state information from the image acquired from the one or more peripheral devices”. The setpoints reads on “setting information”.]
store the input data together with at least one of: the image; and the at least one of the setting information and the state information, which have been extracted from the image. Putman: Paragraphs [0041], [0045], and [0046] [As described in claim 11.] Putman: Paragraph [0067] and FIG. 3 (“… image analyzer 180 can be further configured to determine and record a correlation between a detected anomaly and one or more print parameters... For example, image analyzer 180 may discover the following example correlations: disruptions occur when a print head is at certain temperatures and not at others; certain print speeds, and not others, cause a high number of unintended gaps; and certain infill patterns, at certain locations in an object, cause a certain type of anomaly.”) [The recorded print head speed with the detected anomaly and one or more print parameters reads on “store the input data together with at least one of: … the at least one of the setting information and the state information, which have been extracted from the image”.] 
Regarding claim 16, this claim incorporates the rejection of claim 15. Putman further teaches:
The three-dimensional fabrication system according to claim 15, wherein the management circuitry is configured to: determine whether at least one of the setting information and the state information is changed; Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”) Putman: Paragraph [0056] (“AIFC can be used to optimize for desired mechanical properties, optical properties, electrical properties, and/or any suitable characteristics of an object being printed. AIFC can also be used to take corrective action when printing an object. The corrective action can include changing print parameters of a next layer or targeted future layers of an object that is currently in print. In some embodiments, AIFC can be used to improve upon a production design.”) [The image analyzer 180 reads on “management circuitry”.  The changing print parameters to take corrective action based on the anomalies reads on “at least one of the setting information”.]
based on a determination that the at least one of the setting information and the state information is changed, manage the at least one of the setting information and the state information, which have been determined to be changed, together with the stored setting information and state information. Putman: Paragraph [0073] (“In some embodiments, after a layer is printed, image analyzer 180 can be configured to compare the completed printed layer with one or more prior layers to detect and record anomalies, to compare and record anomaly rates and patterns, and to provide instructions to numerical control code generator 110 and/or control module 160 to adjust the print parameters to optimize an overall design of the object (e.g., to obtain the desired mechanical, optical and/or electrical properties or to achieve a printed design that closely resembles the production design) or to optimize the operation of the print job (e.g., speed-up deposition rate, or minimize the amount of material needed). The comparison between a completed layer and previous layers to identify anomalies can also be used to better assign causality to the print parameters of the additive manufacturing system 100 and to make appropriate adjustments for the next or any subsequent layers of a partially printed object, as well as to optimize future print jobs of a similar or different object.”) Putman: Paragraph [0091] (“For example, if, based on the detected anomalies, image analyzer 180 determines for a current and/or prior layers of a partially printed object that the mechanical properties for the completed printed object would be weaker than desired, then image analyzer 180 can instruct numerical control code generator 110 and/or control module 160 to adjust certain print parameters (e.g., increase infill density and/or change the infill pattern) on the next or any subsequent layers so that the desired mechanical properties can be achieved.”) [Instructing the numerical control code generator and/or control module to adjust the print parameters based on the determination of the weaker object than desired reads on “manage the at least one of the setting information and the state information, which have been determined to be changed”. The previous print parameters and anomalies that were recorded of a previous layer and compared to the print parameters and anomalies of the completed layer to be changed or adjusted reads on “together with the stored setting information and state information”.]
Regarding claim 17, this claim incorporates the rejection of claim 15. Putman further teaches:
The three-dimensional fabrication system according to claim 15, wherein the management circuitry is configured to manage a number of pieces of at least one of the setting information and the state information from each of the one or more peripheral devices to be additionally stored. Putman: Paragraph [0064] [As described in claim 15.] Putman: Paragraph [0092] (“In some embodiments, operations 610-680 are repeated for each layer, or for any number of layers, that are deposited for a printed object. Image analyzer 180 can use the data obtained at each layer, as well as AIFC from other print jobs to modify the print parameters for the next and/or subsequent layers to achieve the desired mechanical, optical and/or electrical properties and/or the desired design of the printed object. In further embodiments, the mechanical, optical and/or electrical properties of the completed printed object can be measured.”) Putman: Paragraph [0097] (“To understand how anomaly patterns and certain print parameters actually impact the mechanical, optical and/or electrical properties of a printed object, an object can be printed numerous times, while varying the print parameters which have an impact on the mechanical, optical and/or electrical properties of a printed object. The anomaly pattern for each printed object can be determined and recorded at the layer level as described, for example, in connection with FIG. 6 (e.g., at 670). In addition, the mechanical, optical and/or electrical properties of each printed object can be measured and recorded.”)  [The image analyzer (“the management circuitry”) changing the print parameters at each layer based on the anomalies detected from a previous layer from captured images generated by the image generator reads on “the management circuitry is configured to manage a number of pieces of at least one of the setting information and the state information”.  The recording of the print parameters and the anomalies for a subsequent layer reads on “to be additionally stored”.]
Regarding claim 19, this claim incorporates the rejection of claim 18. Putman further teaches:
The three-dimensional fabrication system according to claim 18, wherein in response to additional storing of a permissible range for an item of at least one of setting information and state information concerned, the management circuitry is further configured to compare the value for the item of the at least one of setting information and state information concerned, with the permissible range. Putman: Paragraph [00112] [As described in claim 18.] [The threshold tolerance reads on “permissible range”.  Determining that the non-controllable variables (such as humidity), the wear and tear of printer, the total amount of filament available, and/or a voltage variation are adversely affecting the print head motion (which reads on “a value of each item of the setting information”) and the anomalies in a deposited layer (which reads on “the state information”) beyond a threshold tolerance reads on “compare the value for the item of the at least one of setting information and state information concerned, with the permissible range”.] 
Regarding claim 20, this claim incorporates the rejection of claim 11. Putman further teaches:
The three-dimensional fabrication system according to claim 11, further comprising: 
a management apparatus configured to receive the quality information output from the three-dimensional fabrication apparatus; and Putman: Paragraphs [0057] and [0058] [As described in claim 11] Putman: Paragraph [0064] [As described in claim 14.] [The image analyzer reads on “a management apparatus including circuitry”.  The image analyzer recognizing and identifying one or more anomalies from the processing of the capture images generated by the image generator reads on “receive the quality information output from the three-dimensional fabrication apparatus”.]
one or more monitoring apparatuses each including monitoring circuitry configured to monitor the one or more peripheral devices, Putman: Paragraph [0064] (“…image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer; the dimensions of deposited filament between setpoints; infill density; infill pattern; surface roughness; the print path; and/or any other variation.”) Putman: Paragraph [0031] (“In some embodiments, control module 160, which, in some embodiments, can include a controller and controller interface, can control any suitable one or more settings (e.g., temperature, speed, orientation, etc.) of the components (e.g., numerical control code generator 110, image sensor 120, light source 130, print head 140, build plate 150, image generator 170, and image analyzer 180) of additive manufacturing system 100, as well as communications, operations (e.g., capturing images of the printed object, enabling light source 130, etc.), and calculations performed by, and between, components of the additive manufacturing system.”) [The control module reads on “one or more monitoring apparatuses each including monitoring circuitry”.]
wherein the monitoring circuitry is further configured to acquire information from the one or more peripheral devices and manage the acquired information together with the input data. Putman: Paragraph [0031] [As described above] Putman: Paragraph [0064] [As described in claim 14.] Putman: Paragraph [0033] (“In some embodiments, operator inputs can be communicated to control module 160 using any suitable input device (e.g., a keyboard, mouse or joystick).”) Putman: Paragraph [0068] (“For example, in some embodiments, the image analyzer can communicate the discovered correlations and/or instructions for adaptively adjusting print parameter settings to numerical control code generator 110, control module 160 and/or to any other device. The numerical control code generator 110 and/or control module 160 can then use the information to make adjustments to the print parameters in the numerical control code for any subsequent layers of an object that is currently being printed.”) [The control module receiving and processing inputs and information from the image generator through the image analyzer reads on “to acquire information from the one or more peripheral devices and manage the acquired information together with the input data”.]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Putman in view of Mark and Edvinsson and further in view of Blanchfield (US Patent Publication No. 2014/0309765 A1) (“Blanchfield”). 
Regarding claim 18, this claim incorporates the rejection of claim 15. Putman further teaches:
The three-dimensional fabrication system according to claim 15, wherein the circuitry is configured to: 
…
compare a value of each item of at least one of the setting information and the state information with a corresponding permissible range of the permissible ranges; and Putman: Paragraph [0112] (“In some embodiments, image analyzer 180 can use generated topographical images, and/or other generated images, for a printed layer, as well as generated numerical control code for the printed layer, to learn a relationship between non-controllable variables (i.e., variable that are non-controllable without human intervention) and the resulting print head motion, as well as the anomalies (e.g., unintended gaps or curled edges, warped or uneven patterns, points of excessive extrusion, deviations from the print path specified in the numerical control code, unintended thread-like or other foreign artifacts and/or any other disruption in the printed layer) in a deposited layer. If image analyzer 180 discovers that non-controllable variables are adversely affecting, beyond a threshold tolerance, a resulting print head motion and/or anomalies in a deposited layer, image analyzer 180 can send an alert to control module 160. Control module 160, upon receipt of an alert, can display a warning on a display of additive manufacturing system 100 and/or alert an operator via email, text or any other suitable electronic mechanism. In some embodiments, image analyzer 180 can be configured to alert an operator directly via email, text or any other suitable electronic mechanism. For example, in some embodiments, if image analyzer 180 determines that ambient humidity, temperature and/or light is negatively impacting a resulting print head motion or the number of anomalies in a layer is beyond a predetermined tolerance, then image analyzer 180 can send an alert to control module 160 and/or an operator. In some embodiments, if image analyzer 180 determines that wear and tear of additive manufacturing printer 115 and/or the total amount of filament available to print head 140 (e.g., low amount of filament) is negatively impacting a resulting print head motion or the number of anomalies in a layer is beyond a predetermined tolerance, then image analyzer 180 can send an alert to control module 160 and/or an operator to replace the additive manufacturing printer and/or to refill the filament. In some embodiments, if image analyzer 180 determines that a voltage variation is negatively impacting a resulting print head motion or the number of anomalies in a layer is beyond a predetermined tolerance, then image analyzer 180 can send an alert to control module 160 and/or an operator to check a voltage source.”) [The threshold tolerance reads on “permissible range”.  Determining that the non-controllable variables (such as humidity), the wear and tear of printer, the total amount of filament available, and/or a voltage variation are adversely affecting the print head motion (which reads on “a value of each item of the setting information”) and the anomalies in a deposited layer (which reads on “the state information”) beyond a threshold tolerance reads on “compare a value of each item of at least one of the setting information and the state information with a corresponding permissible range”.] 
based on a result of the comparing, flag each input data for at least one of setting information and state information whose item has the value out of the corresponding permissible range of the permissible ranges, as being a possible quality defect. Putman: Paragraph [00112] [As described above.] [In response to the image analyzer determining that the wear and tear of printer, the total amount of filament available, and/or a voltage variation are adversely affecting the print head motion (which reads on “the setting information…whose item has the value out of the corresponding permissible range”) and the anomalies in a deposited layer (which reads on “the state information whose item has a value out of corresponding permissible range”) beyond a threshold tolerance alerting the control module or operator to replace the printer and/or refill the filament or to check the voltage source reads on “based on a result of the comparing, flag each input data…as being a possible quality defect”.]
Putman, Mark, and Edvinsson do not expressly teach “store a permissible range for each item of at least one of the setting information and the state information”.  However, Blanchfield describes a system for computer-aided design of an object.  Blanchfield teaches:
store a permissible range for each item of at least one of the setting information and the state information; Blanchfield: Paragraph [0023] (“The collaborative design software application is "smart" in that it guides users 130 and 150 to make modifications that satisfy predetermined criteria of the template. Such criteria may include changes that must satisfy … how parts may or may not fit together, and choices for materials of construction. The design software application may issue alarms or error messages for modifications that do not satisfy the criteria, particularly with respect to those affecting safety or known manufacturing issues. The criteria may be stored as numerical or textual parameters, ranges, limits, specific values, combinations, approximations, and may be indexed and cross-linked for use across multiple designs (for example, a numerical limit may apply to multiple designs).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Putman, Mark, Edvinsson, and Blanchfield before them, to store a permissible range for each item of at least one of the setting information and the state information because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would facilitate a collaborative design for 3D manufacturing by enabling users to be guided to make modifications provided that such modifications satisfy a predetermined criteria. Blanchfield Paragraphs [0023] and [0032]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frohnmaier et al. (US Patent Publication No. 2019/0389137 A1) describes a method for supervision of an additive manufacturing process for producing a manufacturing product by selectively solidifying build-up material in a process chamber. The build-up material is irradiated according to predefinable irradiation control data; and a process chamber supervisory data set is generated based on the irradiation control data, supervisory data being encoded process chamber point by process chamber point in said data set. Quality data concerning the manufacturing process are determined based on the process chamber supervisory data set. A description is further given of a supervisory device suitable therefor a control device for an apparatus for additive manufacturing of manufacturing products, and an apparatus for additive manufacturing of manufacturing products comprising such a control device.
Zhou et al. (US Patent Publication No. 2018/0299866 A1) describes a NC control method and a NC control apparatus for implementing the method. The method comprises: acquiring a first NC code and a second NC code, wherein the first NC code comprises first machining information for controlling a tool to machine a workpiece, and the second NC code comprises second machining information for enhancing the first machining information; simultaneously running the first NC code and the second NC code to parse out the first machining information and the second machining information; merging the first machining information and the second machining information; and controlling the tool to machine the workpiece according to the result of the merging. The invention also provides a NC control apparatus and a computer storage medium for machining controlled both by the first and the second NC code.

Applicant's substantive claim amendments and new claim necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Primary Patent Examiner, Art Unit 2117